Exhibit 10.49

 

AMENDED AND RESTATED CONSULTING AGREEMENT

 

This Amended and Restated Consulting Agreement (this “Agreement”) is dated as of
December 27, 2003 by and between BriteSmile Development, Inc., a Delaware
corporation, (the “Company”) and John Warner (the “Consultant”).

 

RECITALS:

 

WHEREAS, the Company engaged the Consultant pursuant to a Consulting Agreement
(the “Original Agreement”) dated as of April 1, 2003;

 

WHEREAS, the Company and the Consultant desire to amend the Original Agreement
in certain particulars, and to restate the terms and conditions of the
consulting arrangement in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Engagement. Upon the terms and subject to the conditions of this Agreement,
the Company retains and engages the Consultant and the Consultant accepts such
engagement with the Company in the capacity hereinafter set forth. At all times
during the term hereof, the Consultant shall be an independent contractor in
providing consulting services hereunder, with the sole right to supervise,
manage, operate, control and direct his performance incident to such consulting
services. Nothing contained in this Agreement shall be deemed or construed to
create a partnership or joint venture, to create the relationships of
employee/employer or principal/agent, or otherwise create any liability
whatsoever of either party with respect to the indebtedness, liabilities,
obligations or actions of the other or any of their employees or agents, or any
other person or entity. The Consultant shall indemnify and hold the Company
harmless from and against any and all Federal, state and local withholding taxes
on or in respect of any payments made to the Consultant by the Company.

 

2. Term of Consultancy. The term of the Consultant’s engagement by the Company
under this Agreement shall commence on April 1, 2003 (the “Commencement Date”)
and shall terminate on the Termination Date (as defined in Section 5 hereof)
(the “Contract Period”).

 

3. Duties; Extent of Services. The Consultant shall furnish to the Company such
advisory and consulting services as are requested from time to time by the
Company that are within the areas of his experience at the time in question and
that relate to the Company’s business. During the Contract Period, the number of
hours per week to be devoted by Consultant during normal business hours shall be
as follows:

 

  • During the period April 1, 2003 to October 31, 2003: 20 hours per week

 

  • During the period November 1, 2003 to the end of the Contract Period: 10
hours per week

 



--------------------------------------------------------------------------------

Generally, the Consultant’s activities shall include but not to be limited to
the following:

 

  (i) the development of products and equipment for the dental industry in
general and, in particular, light devices for the human oral cavity;

 

  (ii) the creation of patents for such new products;

 

  (iii) the implementation of the transition from development to manufacturing
of such dental devices;

 

  (iv) the coordination of medical testing of such dental devices; and

 

  (v) providing clinical study review and support

 

  (vi) strategic planning in areas of research and development

 

  (vii) acting as liaison with R. Eric Montgomery (“Montgomery”) with respect to
the testing, development and production of the Technology, as that term is
defined in the agreements between the Company and Montgomery and his affiliates
and any other technology covered by any amendment or modification of such
agreement including any new agreements with Montgomery and his affiliates.

 

4. Compensation.

 

(a) Fees. In consideration of the consulting services rendered by the Consultant
hereunder, the Company will pay the Consultant during the Contract Period the
sum of $10,000 per month for each month worked by the Consultant during those
periods of the Contract Period in which Consultant works 20 hours per week (as
set forth in Section 3, above), and $5,000 per month for each month worked by
the Consultant during those periods of the Contract Period in which Consultant
works 10 hours per week. The Company may withhold from payments due the
Consultant hereunder any and all Federal, state and local withholding and
similar taxes which it reasonably believes are required to be withheld, if any.

 

(b) Expenses. During the Contract Period the Company shall also reimburse the
Consultant for all reasonable and properly documented out-of-pocket expenses
incurred or paid by the Consultant in connection with the performance of his
duties hereunder and in accordance with the general expense reimbursement policy
of the Company then in effect.

 

(c) Options. In consideration of his services hereunder, effective at the
commencement of the Original Agreement, April 1, 2003, the Consultant was
awarded stock options to purchase 16,665 shares of BriteSmile, Inc.’s common
stock at $10.77 per share. Under the Original Agreement, the stock options were
subject to a vesting schedule. Effective the date of this Agreement, December
27, 2003, all of the stock options vest and are immediately

 

2



--------------------------------------------------------------------------------

exercisable. Unless terminated sooner as may be provided herein, the stock
options have a ten year term.

 

(d) Royalty. The Company will pay the Consultant a royalty of five percent (5%)
of the net sales (net of discounts, returns, allowances and other royalties
paid) of the Magic Mirror product (the “Royalty”). The Royalty will be paid
quarterly within forty-five (45) days after the end of each calendar quarter.
The Royalty shall be paid to the Consultant for the longer of: (i) a period of
five (5) years commencing as of the date of the Original Agreement or (ii) as
long as the Consultant is employed by Company as a consultant or otherwise.

 

5. Termination Provisions. Unless terminated in accordance with subsection (a),
(b) or (c) hereof, the Contract Period shall terminate, and the Consultant’s
engagement hereunder shall cease, on March 31, 2004; provided, however, that
commencing on March 31, 2004 and each anniversary thereafter the Contract Period
shall be extended for an additional year from March 31, 2004 or such anniversary
as the case may be unless not later than 15 days prior to such automatic
extension date the Company or the Consultant shall have given notice that such
party does not want to extend the Contract Period in which case the Contract
Period shall end on March 31, 2004 or, if later, on the date to which the
Contract Period was last automatically extended. The date on which this
Agreement terminates is referred to herein as the “Termination Date.” In no
event shall the Termination Date occur later than March 31, 2006 (three years
after the commencement of the Original Agreement). Upon such termination the
Consultant shall be entitled to receive, as and when it would have been received
in the ordinary course if such termination had not occurred, all of that portion
of the payments as shall have accrued but not yet been paid under Section 4(a)
through the Termination Date. Except as otherwise provided in this Section 5 and
except for Sections 4(c), 4(d), 6-8 and 10 hereof (which shall survive the
Termination Date), upon the Termination Date all rights and obligations of the
parties under this Agreement shall immediately and automatically terminate and
be of no further force or effect.

 

(a) Termination By Reason of Death. The Contract Period shall automatically
terminate on the date of the Consultant’s death (such date being the Termination
Date). Upon termination of the Contract Period in accordance with this
paragraph, the Company shall have no further liability to make payments to the
Consultant after the Termination Date except as provided in the introductory
paragraph of this Section 5.

 

(b) Termination For Cause. The Company may terminate the Contract Period for
Cause, as hereinafter defined, immediately upon written notice to the Consultant
(the date of the Company’s giving of such notice being the Termination Date).
For purposes of this Agreement, “Cause” shall mean (A) a material breach by the
Consultant of any provision of this Agreement, including without limitation, any
breach of Sections 6 or 7 hereof; (B) one or more acts of dishonesty of the
Consultant or one or more acts by the Consultant in violation of any applicable
securities laws which, in either case, are materially detrimental to the best
interests of the Company; or (C) any material act or omission by the Consultant
involving willful malfeasance or gross negligence in the performance of his
duties hereunder which occurs or continues to occur more than 30 days after
notice thereof is given to the Consultant by the Company. Upon termination of
the Contract Period in accordance with this paragraph the

 

3



--------------------------------------------------------------------------------

Company shall have no further liability to make payments to the Consultant after
the Termination Date except as provided in the introductory paragraph of this
Section 5.

 

(c) Unilateral Termination by the Company. The Company shall have the right and
option at any time upon 30 days written notice to the Consultant to terminate
the Contract Period for any reason or for no reason whatsoever whereupon the
Consultant shall cease performing any services hereunder (the date that is 30
days after the date of the Company’s giving of such notice being the Termination
Date).

 

6. Covenants.

 

(a) Confidentiality. During the Contract Period and for 10 years thereafter, the
Consultant agrees and acknowledges that the Confidential Information (as defined
below) of the Company is valuable, special and unique to its business; that such
business depends on such Confidential Information; and that the Company wishes
to protect such Confidential Information by keeping it confidential for the use
and benefit of the Company. The Consultant further acknowledges that any use or
disclosure by him of the Confidential Information other than in strict
accordance with the terms of this Agreement would be wrongful and would cause
the Company irreparable injury. Based upon the foregoing, with respect to such
Confidential Information, the Consultant agrees:

 

(i) to keep any and all Confidential Information in trust for the sole use and
benefit of the Company;

 

(ii) except as required by applicable law after prior written notice to the
Company sufficient for it to take steps to continue to protect the
Confidentiality of the Confidential Information or as required in furtherance of
the business of the Company in accordance with the terms hereof, not to use or
disclose, directly or indirectly, any Confidential Information of the Company;

 

(iii) to take all steps necessary or reasonably requested by the Company to
ensure that all Confidential Information is kept confidential for the sole use
and benefit of the Company; and

 

(iv) at any time that the Company may in writing request, to deliver promptly to
the Company all materials constituting Confidential Information (including all
written, graphic, facsimile, encoded or recorded copies thereof) of the Company
that are in his possession or under his control without making or retaining any
facsimile, encoded or recorded copy or extract from such materials.

 

For purposes of this Section 6(a), “Confidential Information” means any and all
information developed by or for, or possessed by, the Company during the
Contract Period, or any time prior thereto, whether or not developed by the
Consultant that is (A) not generally known in any industry in which the Company
does business as of the date hereof or during the Contract Period or (B) not
publicly available (including for this purpose information that is publicly
available solely because of a breach by the Consultant of the provisions
hereof).

 

4



--------------------------------------------------------------------------------

(b) Exclusivity. During the Contract Period, the Consultant shall not act as a
consultant to, employee, officer, director or agent of any enterprise engaged
in, or which proposes to engage in, (i) cleaning or treating human teeth and
(ii) treating the human oral cavity.

 

(c) Compliance With Laws. In performing his duties hereunder the Consultant
agrees to comply with all applicable governmental laws, rules and regulations
and all applicable policies and procedures of the Company.

 

7. Improvements and Inventions.

 

(a) Disclosure of All Improvements and Inventions. All designs, discoveries,
ideas and inventions, whether or not patentable, copyrightable or protectable as
trade secrets, and all innovations, improvements, variations, modifications, and
substitutions in each case to the extent relating to the dental business,
including but not limited to the process of cleaning or treating human teeth in
particular and the human oral cavity in general with a light source or relating
to “curing” or other materials used in the treatment of human teeth or for use
or treatment in the human oral cavity, whether or not patentable, copyrightable
or protectable as trade secrets, including all patent and patent application
rights and copyright and copyright application rights relating thereto which the
Consultant may make or conceive jointly or commonly with others during the
Contract Period in the course of performing his duties for the Company based, in
whole or in part, upon the Confidential Information, or resulting, in whole or
in part, from any, other resources, supplies, facilities or equipment or
business, technical or financial information or materials provided by the
Company are hereafter collectively referred to as “Inventions”. The Consultant
shall promptly disclose all Inventions to the Company.

 

(b) Assignment of Inventions.

 

(i) In consideration of the compensation payable to the Consultant under Section
4 hereof, the Consultant agrees that all Inventions described in paragraph (a)
above shall be the sole and exclusive property of the Company and available to
the Company at all times. At the request of the Company, the Consultant agrees
to sell, assign, transfer and set over to the Company, or its nominee, without
royalty or any additional consideration, his entire right, title and interest
in, to and under any and all Inventions.

 

(ii) The Consultant agrees to execute, both during and after the Contract
Period, such documents as the Company shall deem necessary or desirable for the
transfer of such rights, titles and interests described in clause (i) above to
it or its designee and for the preparation, filing, prosecution and procuring of
trademark, copyright and/or patent applications and/or trademarks, copyrights
and letters patent in any country of the world and for the transfer of interests
therein, including the execution of original, divisional, continuing and reissue
applications, preliminary statements, affidavits, and concessions.

 

5



--------------------------------------------------------------------------------

(iii) The Consultant further agrees that if it is legally or otherwise
impossible for the Company or its designees or assignees to apply for any such
trademark, copyright or letters patent, or if any court or other body with
appropriate jurisdiction finds the transfer of trademark, copyright or patent
rights and/or other rights in any Invention to the Company hereunder to be
unenforceable for any reason, then, in any such case, the Consultant in lieu of
the Company shall pursue such trademark, copyright or letter patent in his own
name and shall grant the Company the first option to an exclusive license, at a
de minimis royalty to be negotiated in good faith based on the respective
parties’ contributions and relevant industry standards, to utilize the trademark
or copyright or to manufacture, utilize and/or sell Inventions which constitute
and/or contain such patent, trade secret, know-how and/or other proprietary
information. If such a license is not created, then the Company shall be able to
use such Invention or substance on a non-exclusive, royalty-free basis.

 

(iv) The Consultant agrees to give testimony in any court action or
administrative proceeding with respect to any matters mentioned above. The
Consultant shall be paid at a rate of $500 per diem, plus reimbursement of all
reasonable expenses, for any services under this Section 7(b)(iv).

 

8. Reimbursement for Assignment of Inventions. The Company shall reimburse the
Consultant for all reasonable and properly documented out-of-pocket expenses
actually incurred by him in the performance of any of the terms of Section 7
hereof, including the preparation of documents, drawings, models and plans, the
transfer and assignment of Inventions and any travel required to fulfill any
obligation thereunder.

 

9. Representations and Warranties of Consultant. The Consultant hereby
represents and warrants to the Company that the execution, delivery and
performance by the Consultant of this Agreement will not conflict with or result
in a breach of any of the terms, conditions or provisions of, or constitute
(with due notice or lapse of time or both) a default under, any agreement or
instrument to which the Consultant is a party or by which he is bound or any
other legally enforceable duty of the Consultant to any former employer or
person or entity for whom he has previously provided consulting or employment
services.

 

10. Indemnification.

 

(a) The Company hereby indemnifies and agrees to hold the Consultant harmless
against any Claim made by any third party arising from or incidental to the
Consultant’s services pursuant to this Agreement and against all expenses
including, but not limited to, judgments, fees or other costs (including
reasonable attorney’s fees) relating thereto. “Claim” means any threatened,
pending or completed action, cause of action, suit or proceeding, whether civil,
criminal, administrative or other including:

 

(i) all Claims by any third party that any device, product or other invention or
work owned, licensed, sold or distributed by the Company infringes upon or
misappropriates patent rights of such third party, unless such

 

6



--------------------------------------------------------------------------------

infringement also involves a willful infringement or misappropriation of such
rights by the Consultant; and

 

(ii) any product liability lawsuit.

 

The indemnification provided herein shall be available whether the Consultant is
a party to or witness or other participant in, or threatened to be made a party
to, witness or other participation in any Claim.

 

(b) The Company shall have the right to defend any Claim with respect to which
indemnification is owed hereunder with counsel of its own choosing, and the
Consultant will cooperate in the defense of such action at the Company’s
expense. The provisions of this Agreement shall survive termination of this
Agreement.

 

(c) Upon Company’s reasonable request, and subject to the indemnification set
forth above, the Consultant agrees to serve from time to time as a witness with
respect to Claims.

 

11. Successor. Neither this Agreement, nor any right, obligation or interest
hereunder, may be assigned by the Consultant without the prior written consent
of the Company which shall not be unreasonably withheld. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Consultant and his successors and permitted assigns.

 

12. Waiver of Breach. The waiver by the Company or the Consultant of a breach of
any provision of this Agreement by the other party shall not be construed as a
waiver of any subsequent or continuing breach of the same provision or of any
other provision of this Agreement.

 

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given when delivered by hand, or mailed by
first-class certified mail, postage prepaid and return receipt requested, or
facsimiled or sent by reputable overnight courier addressed as follows:

 

If to the Company:

 

BriteSmile Development, Inc.

490 North Wiget Lane

Walnut Creek, California 94598

Telephone No.: (925) 941-6260

Facsimile No.: (925) 941-6266

Attention: Nhat H. Ngo

 

With a copy to:

 

Durham, Jones & Pinegar, P.C.

111 East Broadway, Suite 900

 

7



--------------------------------------------------------------------------------

Salt Lake City, Utah 84111

Telephone No.: 801-415-3000

Facsimile No.: 801-415-3500

Attention: Jeffrey M. Jones, Esq.

 

If to the Consultant:

 

John W. Warner

41 School St. PO Box 80

Warner, NH 03278

Telephone No.: 603-456-2740

Facsimile No.: 603-456-3551

 

or, in each case, at such other address as may from time to time be specified to
the other party in a notice similarly given.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to the conflicts of law principles thereof.

 

15. Expenses. All costs and expenses (including attorneys’ fees) incurred in
connection with the negotiation and preparation of, or any claim, dispute or
litigation pertaining to, this Agreement shall be paid by the party incurring
such expenses.

 

16. Entire Agreement. This Agreement contains the entire agreement of the
parties and their affiliates relating to the subject matter hereof and
supersedes all prior agreements, representations, warranties and understandings,
written or oral, with respect thereto.

 

17. Severability.

 

(a) Generally. If any term or provision of this Agreement or the application
thereof to any person, property or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term or provision to persons, property or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

(b) Duration and Scope of Certain Covenants. Without limiting paragraph (a)
above, if any court determines that any of the covenants contained in Sections 6
or 7, or any part of such covenants, is unenforceable because of the duration or
scope of such covenant or provision, such court shall have the power to and is
hereby requested to reduce the duration or scope of such covenant or provision,
as the case may be, to the extent necessary to make such covenant or provision
enforceable, and in its reduced form, such covenant or provision shall then be
enforceable.

 

8



--------------------------------------------------------------------------------

18. Remedies. The Consultant acknowledges and agrees that he has entered into
this Agreement in consideration of the Company’s covenants herein and that the
covenants and obligations of the Consultant contained in the Agreement,
including in Sections 6 and 7 hereof relate to special, unique and extraordinary
matters and are reasonable and necessary to protect the legitimate interests of
the Company and that a breach of any of the terms of such covenants and
obligations will cause the Company irreparable injury for which adequate
remedies at law are not available. Therefore the Consultant agrees that the
Company shall be entitled to an injunction, restraining order, or other
equitable relief on a temporary or other basis restraining the Consultant from
any such breach.

 

19. Amendments, Miscellaneous, Etc. Neither this Agreement, nor any term hereof,
may be changed, waived, discharged or terminated except by an instrument in
writing signed by the party against which such change, waiver, discharge or
termination is sought to be enforced. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement effective December 27, 2003.

 

BRITESMILE DEVELOPMENT, INC. By  

/s/ Nhat H. Ngo

   

--------------------------------------------------------------------------------

   

Nhat H. Ngo

Chief Operating Officer

 

   

/s/ John Warner

   

--------------------------------------------------------------------------------

   

JOHN WARNER

 

9